MADDOX, Justice
(concurring specially).
I concur that the judgment of the trial court should be affirmed. The lessor agreed to repair the outside of all “improvements.” An “improvement is a permanent addition to or betterment of property that enhances its capital value and that involves the expenditure of labor or money and is designed to make the property more useful or valuable as distinguished' from ordinary repairs.” Webster’s Third New International Dictionary. It is common knowledge that parking facilities are an almost necessary adjunct to the proper use of improved real estate such as is involved here. A place to park an automobile is almost indispensable in this day and age. See State v. Neill, Mo., 397 S.W.2d 666 (1966); 20 Words and Phrases, “Improvement.”
Consequently, I would affirm on the ground that the terms of the lease show that the lessor agreed to repair the paving.